DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
The following is a non-final Office Action in response to Applicant’s RCE submission filed on 11/21/2020. Currently claims 1, 4-6, 8, 9, 11, 12, 15-17, 19-22, and 27-37 are pending and claims 1, 11, and 22 are independent. Claims 1, 4, 8, 9, 11, 15, 19, 20, and 22 have been amended from the previous claim set dated 4/30/2020.  Claims 2, 3, 7, 13, 14, 18, and 23 have been cancelled and claims 31-37 have been added from the previous claim set.

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, 5, 11, 12, 15, 16, 21, 22, 27, 30, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Wilbrink et al. (USPGPUB 2005/0091095) in view of Chen et al. (USPGPUB 2014/0208325) further in view of Adler at al. (USPGPUB 2011/0054976).
Regarding claims 1, 11, and 22 (Amended), Wilbrink discloses a computer implemented method, system, and a set of instructions stored on a non-transient medium for scheduling a meeting or event (Wilbrink ¶ABS - method, system, and storage medium for performing calendaring and reminder activities {i.e. scheduling a meeting} for a computer user), the system comprising one or more business related data processing applications (Wilbrink Fig. 1,  Wilbrink ¶17 - various applications 112) installed in the system (Wilbrink Fig. 1,  Wilbrink ¶16 - Network system 100); a data storage element coupled to the one or more business related data processing applications (Wilbrink ¶69 - The present invention can also be embodied in the form of computer program code containing instructions embodied in tangible media, such as floppy diskettes, CD-ROMs, hard drives, or any other computer-readable storage medium, wherein, when the computer program code is loaded into and executed by a computer); a processor programmed with a set of instructions, wherein when executed by the processor (Wilbrink ¶21 - Host system 106 comprises a high-powered multiprocessor computer device), the instructions cause the system to perform the method comprising: processing, by the scheduling process (Wilbrink Fig. 1 – 106 - Wilbrink ¶20 - In an alternative embodiment, host system 106 executes the calendaring and reminder system 114 on behalf of computer client system 102, allowing client system 102 access to its features and functions as described further herein), received message to determine certain information related to the proposed meeting or event (Wilbrink ¶25 - the results of include several options, for example, multiple dates or times, the user is presented with the findings to select the desired option); based on the determined information, accessing data regarding the scheduling preferences for one or more of the attendees of the proposed meeting or event (Wilbrink ¶25 - comparing the calendar parameters found in the active document to data stored in the calendar application. For example, if two events are requested for the same date and time, the calendaring and reminder system alerts the user of this conflict. The user may bypass the conflict and schedule both events or select between the events if desired {i.e. preference}), wherein the schedulinq preferences are derived at least in part from monitorinq text communications of the one or more of the attendees to detect the scheduling preferences (Wilbrink ¶ABS - The method includes analyzing text displayed on a computer screen {i.e. monitor text message}, identifying calendar parameters {i.e. scheduling preferences} resulting from the analysis – Wilbrink ¶23 - The process steps described in FIG. 2 assume that a computer user is executing an application and that an active document has been presented on the user's computer screen. The application may be any suitable application including...an email application in which the user is opening an email message, etc. - Wilbrink ¶28 - FIG. 3 is a flowchart describing the process of analyzing text for calendar parameters as recited in step 206 of FIG. 2); based at least in part on the scheduling preferences, determine, by the scheduling process, one or more possible options of date, time, or location for scheduling the proposed meeting or event (Wilbrink ¶31 - the user is prompted to select an option. Options provide the user with new dates, time, and/or subjects. The user may choose to update the calendar with the selected data, create a different calendar entry, cancel the calendar entry, or leave the calendar entry unchanged).
Wilbrink lacks receiving at a specific email address associated with a scheduling process an email messaqe from an organizer of a proposed meeting or event addressed to both (i) other attendees of the proposed meeting or event and (ii) the specific email address; route the received email message from the specific email address to the scheduling process to initiate the scheduling process; generate, by the scheduling process, a generated email message to one or more of the attendees of the proposed meeting or event, the generated email message including the one or more possible options for scheduling the proposed meeting or event; receive, by the scheduling process, a selection email message from the organizer of the proposed meeting or event, the received selection email message including a selection of one of the one or more possible options for scheduling the proposed meeting or event.
Chen, from the same field of endeavor, teaches receiving at a specific email address associated with a scheduling process an email message from an organizer of a proposed meeting or event addressed to both (i) other attendees of the proposed meeting or event and (ii) the specific email address; route the received email message from the specific email address to the scheduling process to initiate the scheduling process (Chen ¶42 - For example, a user Bob may wish to schedule a task to be completed by Alice and Mary. Using embodiments of the invention, Bob would send an e-mail message with a specific subject line to Alice and Mary asking them to perform the task. In the email message, Bob would copy a specific email address of a task management system. The task management system would receive the email from Bob and first identify that Alice and Mary are all part of the same task group as Bob, based on header information in the email message, such as user e-mail addresses. In addition, the task management system would review the subject line and parse the text of the email message to determine the subject, or type of task to be created); generate, by the scheduling process, a generated email message to one or more of the attendees of the proposed meeting or event, the generated email message including the one or more possible options for scheduling the proposed meeting or event; receive, by the scheduling process, a selection email message from the organizer of the proposed meeting or event, the received selection email message including a selection of one of the one or more possible options for scheduling the proposed meeting or event (Chen ¶43-¶45 - Once the task management system has identified the parties and the task to be completed, a record is created in the task management system corresponding to the new task. This record would include information regarding the task, its timeline for completion, and the parties that are involved in working on the task… After the record has been created, the task management system, in one embodiment, may send out a link to a webpage that manages that task and any communication between the parties regarding the task…The webpage may also display a calendar of due dates or milestones for the project, and also allow authorized individuals associated with the task to modify task parameters or add/remove individuals from the task… parties could indicate within the system that they prefer to be notified of new task messages or changes by way of email
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendaring methodology/system of Wilbrink by including the task management system of Chen because Chen discloses “the task scheduling module 349 can thereby increase accountability for participating users and can improve the coordination among task participants (Chen ¶94)”.   Additionally, Wilbrink further details that it “the invention relates to a method, system, and storage medium for performing calendaring and reminder activities for a computer user (Wilbrink ¶ABS)” so it would be obvious to consider including the additional task management techniques that Chen discloses because it would improve the user participation and accountability.
Wilbrink further lacks in response to receiving, from the organizer, the message including the selected option, scheduling the proposed meeting or event based on the selected option by generating and sending a scheduling message to addresses associated with each of the attendees, wherein the scheduling message contains a link that, when selected by the attendee,  Attorney Docket No. ORA180177 (NS-151)(i) acknowledges, to the scheduling process, receipt of the scheduling message and indicates the expected attendance of the attendee at the meeting or event; and (ii) automatically generates a calendar entry for the meeting or event in a calendar of the attendee.
Adler, from the same field of endeavor, teaches in response to receiving, from the organizer, the message including the selected option, scheduling the proposed meeting or event based on the selected option by generating and sending a scheduling message to addresses associated with each of the attendees, wherein the scheduling message contains a link that, when selected by the attendee,  Attorney Docket No. ORA180177 (NS-151)(i) An organizer of an event can send out electronic invitations {i.e. receiving from the organizer} for the event to multiple invitees via emails, calendar tools, instant messages, or other communication interfaces. The invitees can accept or decline these invitations {i.e. response} based on their availability and inclinations. An accepted invitation is automatically entered into the invitee's electronic calendar as a calendar item for the event. A notification of the acceptance can be sent to the organizer. A reminder can be generated for the organizer and the invitees close to the date and time of event).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendaring methodology/system of Wilbrink as modified above by including the event scheduling techniques of Adler because Adler discloses it “provides convenience and efficiency for the invitee and/or administrator (Adler ¶19)”.   Additionally, Wilbrink further details that it “the invention relates to a method, system, and storage medium for performing calendaring and reminder activities for a computer user (Wilbrink ¶ABS)” so it would be obvious to consider including the additional event scheduling techniques that Adler discloses because it would increase efficiency and convenience in regards to scheduling an event thus improving the user experience.
Regarding claims 4 and 15 (Amended), Wilbrink in view of Chen further in view of Adler discloses processing the received email message to determine certain the document or data source may include a web site address, a uniform resource locator, a file name and path in a directory, and an email folder. If successfully opened, the contents of the document or data are compared with the contents that have been stored in the calendar entry and any similarities are determined - Wilbrink ¶24 - The active document 512 is analyzed for specific information (e.g., calendar parameters) to include in the calendar entry, such as time, date, place, and a subject suitable for calendar entry at step 206).
Regarding claims 5 and 16 (Original), Wilbrink in view of Chen further in view of Adler discloses accessing data regarding the scheduling preferences for one or more of the attendees of the proposed meeting or event further comprises accessing data related to one or more of the availability, the role, the location, or the past attendance at meetings or events for one or more of the attendees (Wilbrink ¶24-25 - comparing the calendar parameters found in the active document to data stored in the calendar application. For example, if two events are requested for the same date and time, the calendaring and reminder system alerts the user of this conflict. The user may bypass the conflict and schedule both events or select between the events if desired).
Regarding claim 21 (Original), Wilbrink in view of Chen further in view of Adler discloses using information obtained from the monitoring of the communications to generate a possible option for the scheduling of the proposed meeting or event options provide the user with new dates, time, and/or subjects. The user may choose to update the calendar with the selected data, create a different calendar entry, cancel the calendar entry, or leave the calendar entry unchanged).
Regarding claim 12 (Previously Presented), Wilbrink in view of Chen further in view of Adler discloses the one or more business related data processing applications installed in the system include an application for processing one or more of calendaring data, enterprise resource planning data, customer relationship management data, human resources data, eCommerce data, personal time-off data, or financial data (Wilbrink ¶31 - options provide the user with new dates, time, and/or subjects. The user may choose to update the calendar with the selected data {i.e. calandering data}, create a different calendar entry, cancel the calendar entry, or leave the calendar entry unchanged).
Regarding claim 27 (Previously Presented), Wilbrink in view of Chen further in view of Adler discloses a computer implemented method, system, and a set of instructions stored on a non-transient medium for scheduling a meeting or event (Wilbrink ¶ABS - method, system, and storage medium for performing calendaring and reminder activities {i.e. scheduling a meeting} for a computer user).         
Adler further teaches the scheduling process operates in a first account of a multi-tenant platform, and a second scheduling process operates in a second account of the multi-tenant platform (Adler Fig. 6 – 604, 606 - Adler ¶71 – The calendar server 602 can be in communication with a number of users, including the organizer 604 and the invitee 606 {i.e. multi-tenant}. The users of the calendar system 602 can set up individual accounts with the calendar server 602. Each account is associated with a user profile and various user data), the method further comprising scheduling the proposed meeting or event across the first and second accounts  (Adler Fig. 6 – 604, 606 - Adler ¶41 – In addition to inserting an event into one's own calendar {i.e. first account}, the organizer can also specify a number of invitees to the event - Adler ¶57 – If the user selects the "Accept All" user interface element 306, the recurring event is accepted as a whole, all occurrences of the recurring event can be inserted into the invitee's calendar {i.e. second account})
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendaring methodology/system of Wilbrink as modified above by including the event scheduling techniques of Adler because Adler discloses it “provides convenience and efficiency for the invitee and/or administrator (Adler ¶19)”.   Additionally, Wilbrink further details that it “the invention relates to a method, system, and storage medium for performing calendaring and reminder activities for a computer user (Wilbrink ¶ABS)” so it would be obvious to consider including the additional event scheduling techniques that Adler discloses because it would increase efficiency and convenience in regards to scheduling an event thus improving the user experience.
Regarding claim 30 (Previously Presented), Wilbrink in view of Chen further in view of Adler discloses a computer implemented method, system, and a set of instructions stored on a non-transient medium for scheduling a meeting or event (Wilbrink ¶ABS - method, system, and storage medium for performing calendaring and reminder activities {i.e. scheduling a meeting} for a computer user).
Chen further teaches the data regarding the scheduling preferences for one or more attendees is accessed for each of the one or more attendees (Chen ¶47 - In one embodiment, the system is configured to store party preferences and can thus, for example, predefine deadlines for certain parties. Thus, any email from Bob that starts a new task can automatically be scheduled to be completed within two days. In addition, the task management system can be configured to store and monitor activities of the parties and set task schedules based on past preferences and settings by a party); and the scheduling preferences are derived at least in part from monitoring the communications of each of the one or more attendees ((Chen ¶42 - In addition, the task management system would review the subject line and parse the text of the email message to determine the subject, or type of task to be created. In an alternate embodiment, the system may look for keywords or a specific formatting of text or fields within the e-mail message to determine the type of task, name of task, and due date for completion).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendaring methodology/system of Wilbrink by including the task management system of Chen because Chen discloses “the task scheduling module 349 can thereby increase accountability for participating users and can improve the coordination among task participants (Chen ¶94)”.   Additionally, Wilbrink further details that it “the invention relates to a method, system, and storage medium for performing calendaring and reminder activities for a computer user (Wilbrink ¶ABS)” so it would be obvious to consider including the additional task 
Regarding claim 37 (New), Wilbrink in view of Chen further in view of Adler discloses a computer implemented method, system, and a set of instructions stored on a non-transient medium for scheduling a meeting or event (Wilbrink ¶ABS - method, system, and storage medium for performing calendaring and reminder activities {i.e. scheduling a meeting} for a computer user).
Chen further teaches the received email message is addressed to the specific email address as a carbon copy (Chen ¶42 - For example, a user Bob may wish to schedule a task to be completed by Alice and Mary. Using embodiments of the invention, Bob would send an e-mail message with a specific subject line to Alice and Mary asking them to perform the task. In the email message, Bob would copy a specific email address of a task management system).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendaring methodology/system of Wilbrink by including the task management system of Chen because Chen discloses “the task scheduling module 349 can thereby increase accountability for participating users and can improve the coordination among task participants (Chen ¶94)”.   Additionally, Wilbrink further details that it “the invention relates to a method, system, and storage medium for performing calendaring and reminder activities for a computer user (Wilbrink ¶ABS)” so it would be obvious to consider including the additional task management techniques that Chen discloses because it would improve the user participation and accountability.

Claims 6, 8, 9, 17, 19, 20, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wilbrink et al. (USPGPUB 2005/0091095) in view of Chen et al. (USPGPUB 2014/0208325) further in view of Adler at al. (USPGPUB 2011/0054976) further in view of McPhail (USPGPUB 2012/0150581)
Regarding claims 6 and 17 (Original), Wilbrink in view of Chen further in view of Adler discloses a computer implemented method, system, and a set of instructions stored on a non-transient medium for scheduling a meeting or event (Wilbrink ¶ABS - method, system, and storage medium for performing calendaring and reminder activities {i.e. scheduling a meeting} for a computer user).
Wilbrink in view of Chen further in view of Adler lacks determining one or more possible options for scheduling the proposed meeting or event further comprises applying one or more of a rule, heuristic, or decision process to identify one or more options for scheduling the proposed meeting or event, wherein application of the rule, heuristic, or decision process involves consideration of one or more of the seniority, the role, or the function of one or more of the attendees of the proposed meeting or event.
McPhail, from the same field of endeavor, teaches determining one or more possible options for scheduling the proposed meeting or event further comprises applying one or more of a rule, heuristic, or decision process to identify one or more options for scheduling the proposed meeting or event (McPhail ¶20 - For example, one or more customized scheduling tools 300 can be deployed to implement scheduling rules for an enterprise or group of users), wherein application of the rule, heuristic, or decision process involves consideration of one or more of the seniority, the role, or the At step 408, the relative importance/priority of each scheduled event and for each invitee can be determined...Subsequent analysis may determine that certain invitees could or should be dropped from the invitation list in order to allow selection of a date and time that satisfies the scheduling needs of higher priority invitees).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendaring methodology/system of Wilbrink by including the schedule analysis system of McPhail because McPhail discloses “one or more analytics systems can receive scheduling information in order to facilitate improved and optimized scheduling functions within an enterprise (McPhail ¶20)”.   Additionally, Wilbrink further details that it “the invention relates to a method, system, and storage medium for performing calendaring and reminder activities for a computer user (Wilbrink ¶ABS)” so it would be obvious to consider including the additional schedule analysis techniques that McPhail discloses because it would improve scheduling functionality.
Regarding claims 8 and 19 (Amended), Wilbrink in view of Chen further in view of Adler discloses accessing a specific set of rules, constraints, or scheduling guidelines in response to identifying one or more of the proposed attendees, the subject or purpose of the meeting or event, or the organizer of the meeting or event (Wilbrink ¶4 - calendar parameters include at least one of a date, a time, a meeting type, and a subject).
Wilbrink in view of Chen further in view of Adler lacks accessing a specific set of rules, constraints, or scheduling guidelines in response to identifying one or more of the 
McPhail, from the same field of endeavor, teaches accessing a specific set of rules, constraints, or scheduling guidelines in response to identifying one or more of the proposed attendees, the subject or purpose of the meeting or event, or the organizer of the meeting or event (McPhail ¶20 - For example, one or more customized scheduling tools 300 can be deployed to implement scheduling rules for an enterprise or group of users… one or more analytics systems can receive scheduling information in order to facilitate improved and optimized scheduling functions within an enterprise), scoring the one or more possible options for scheduling the proposed meeting or event based on the one or more possible options satisfying one or more of the rules, constraints, and scheduling guidelines; and Attorney Docket No. ORA180177 (NS-151)excluding from the possible options those options with a score that does not exceed a threshold (McPhail ¶31 - Step 414 typically includes analyzing one or more preferred (i.e. prioritized) prospective event dates to determine the best possible match or matches for each invitee based on the availability of the invitees {i.e. scoring}…If, at step 414, no prospective event date is considered viable {i.e. not meet threshold}, a reprioritization of certain invitees' attendance and reprioritization of certain invitees other events can be attempted at step 415 and, if successful, new prospective event dates can be selected at step 410; if unsuccessful, then alternative dates and/or durations, typically outside of the requested parameters for the event, can be suggested at step 417).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendaring methodology/system of Wilbrink by including the schedule analysis system of McPhail because McPhail discloses “one or more analytics systems can receive scheduling information in order to facilitate improved and optimized scheduling functions within an enterprise (McPhail ¶20)”.   Additionally, Wilbrink further details that it “the invention relates to a method, system, and storage medium for performing calendaring and reminder activities for a computer user (Wilbrink ¶ABS)” so it would be obvious to consider including the additional schedule analysis techniques that McPhail discloses because it would improve scheduling functionality.
Regarding claims 9 and 20 (Amended), Wilbrink in view of Chen further in view of Adler discloses monitoring communications between one or more of the attendees of the proposed meeting or event, the monitored communications being generated in response to the message including the one or more possible options for scheduling the proposed meeting or event (Wilbrink ¶25 - if the results of include several options, for example, multiple dates or times, the user is presented with the findings to select the desired option).
Wilbrink in view of Chen further in view of Adler lacks sending an updated email message to one or more of the attendees of the proposed meeting or event, the updated email message including information relevant to dates discussed in the monitored communications.
McPhail, from the same field of endeavor, teaches sending an updated email message to one or more of the attendees of the proposed meeting or event, the updated email message including information relevant to dates discussed in the monitored communications (McPhail ¶23 - Agents 330-333 may also communicate updates between scheduler 20 and calendar systems 320-323. Updates may include updates sent by scheduler 20 indicating changes in status, reminders…agents 330-333 may also detect changes in invitee schedules and can automatically initiate rescheduling to accommodate the detected changes.  Agents 330-333 and scheduler 20 typically communicate using a proprietary protocol that may use any available data transport mechanism, including SMS and Email).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendaring methodology/system of Wilbrink by including the schedule analysis system of McPhail because McPhail discloses “one or more analytics systems can receive scheduling information in order to facilitate improved and optimized scheduling functions within an enterprise (McPhail ¶20)”.   Additionally, Wilbrink further details that it “the invention relates to a method, system, and storage medium for performing calendaring and reminder activities for a computer user (Wilbrink ¶ABS)” so it would be obvious to consider including the additional schedule analysis techniques that McPhail discloses because it would improve scheduling functionality.
Regarding claim 31 (New), Wilbrink in view of Chen further in view of Adler discloses a computer implemented method, system, and a set of instructions stored on a non-transient medium for scheduling a meeting or event (Wilbrink ¶ABS - method, system, and storage medium for performing calendaring and reminder activities {i.e. scheduling a meeting} for a computer user).
Chen further teaches processing the received email message to determine certain information related to the proposed meeting or event further comprises executing a script or instruction that identifies one or more of the proposed attendees of the meeting or event from the received email message ((Chen ¶42 - For example, a user Bob may wish to schedule a task to be completed by Alice and Mary. Using embodiments of the invention, Bob would send an e-mail message with a specific subject line to Alice and Mary asking them to perform the task. In the email message, Bob would copy a specific email address of a task management system. The task management system would receive the email from Bob and first identify that Alice and Mary are all part of the same task group as Bob, based on header information in the email message, such as user e-mail addresses. In addition, the task management system would review the subject line and parse the text of the email message to determine the subject, or type of task to be created).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendaring methodology/system of Wilbrink by including the task management system of Chen because Chen discloses “the task scheduling module 349 can thereby increase accountability for participating users and can improve the coordination among task participants (Chen ¶94)”.   Additionally, Wilbrink further details that it “the invention relates to a method, system, and storage medium for performing calendaring and reminder activities for a computer user (Wilbrink ¶ABS)” so it would be obvious to consider including the additional task 
Wilbrink in view of Chen further in view of Adler lacks accessing data regarding the scheduling preferences for one or more of the attendees of the proposed meeting or event further comprises accessing data related to one or more of the role, the location, or the past attendance at meetings or events for the one or more of the attendees; and determining one or more possible options for scheduling the proposed meeting or event further comprises applying one or more of a rule, heuristic, or decision process to identify one or more options for scheduling the proposed meeting or event, wherein application of the rule, heuristic, or decision process involves consideration of one or more of the seniority within a business organization, the role within the business organization, or the function within the business organization of the one or more of the attendees of the proposed meeting or event.
McPhail, from the same field of endeavor, teaches accessing data regarding the scheduling preferences for one or more of the attendees of the proposed meeting or event further comprises accessing data related to one or more of the role, the location, or the past attendance at meetings or events for the one or more of the attendees (McPhail ¶21 - scheduling engine 20 can be configured to maintain historical data for one or more or all individual users and can typically be adapted to aggregate historical data for groups of users and/or for frequently occurring events and event types, Information that may be captured can include invitation acceptance rates); and determining one or more possible options for scheduling the proposed meeting or event further comprises applying one or more of a rule, heuristic, or decision process to For example, one or more customized scheduling tools 300 can be deployed to implement scheduling rules for an enterprise or group of users), wherein application of the rule, heuristic, or decision process involves consideration of one or more of the seniority within a business organization, the role within the business organization, or the function within the business organization of the one or more of the attendees of the proposed meeting or event (McPhail ¶29 -  At step 408, the relative importance/priority of each scheduled event and for each invitee can be determined...Subsequent analysis may determine that certain invitees could or should be dropped from the invitation list in order to allow selection of a date and time that satisfies the scheduling needs of higher priority invitees).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendaring methodology/system of Wilbrink by including the schedule analysis system of McPhail because McPhail discloses “one or more analytics systems can receive scheduling information in order to facilitate improved and optimized scheduling functions within an enterprise (McPhail ¶20)”.   Additionally, Wilbrink further details that it “the invention relates to a method, system, and storage medium for performing calendaring and reminder activities for a computer user (Wilbrink ¶ABS)” so it would be obvious to consider including the additional schedule analysis techniques that McPhail discloses because it would improve scheduling functionality.
Regarding claim 32 (New), Wilbrink in view of Chen further in view of Adler discloses a computer implemented method, system, and a set of instructions stored on method, system, and storage medium for performing calendaring and reminder activities {i.e. scheduling a meeting} for a computer user).
Wilbrink in view of Chen further in view of Adler lacks accessing data regarding the scheduling preferences for one or more of the attendees of the proposed meeting or event further comprises accessing data related to past attendance at meetings or events for one or more of the attendees.
McPhail, from the same field of endeavor, teaches accessing data regarding the scheduling preferences for one or more of the attendees of the proposed meeting or event further comprises accessing data related to past attendance at meetings or events for one or more of the attendees (McPhail ¶21 - scheduling engine 20 can be configured to maintain historical data for one or more or all individual users and can typically be adapted to aggregate historical data for groups of users and/or for frequently occurring events and event types, Information that may be captured can include invitation acceptance rates).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendaring methodology/system of Wilbrink by including the schedule analysis system of McPhail because McPhail discloses “one or more analytics systems can receive scheduling information in order to facilitate improved and optimized scheduling functions within an enterprise (McPhail ¶20)”.   Additionally, Wilbrink further details that it “the invention relates to a method, system, and storage medium for performing calendaring and reminder activities for a computer user (Wilbrink ¶ABS)” so it would be obvious to consider including the 
Regarding claim 33 (New), Wilbrink in view of Chen further in view of Adler further in view of McPhail discloses a computer implemented method, system, and a set of instructions stored on a non-transient medium for scheduling a meeting or event (Wilbrink ¶ABS - method, system, and storage medium for performing calendaring and reminder activities {i.e. scheduling a meeting} for a computer user).
McPhail further teaches the rules, constraints, or scheduling guidelines include best fit of a possible option with a preference of most senior attendees of the meeting (McPhail ¶29 - Subsequent analysis may determine that certain invitees could or should be dropped from the invitation list in order to allow selection of a date and time that satisfies the scheduling needs of higher priority invitees).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendaring methodology/system of Wilbrink by including the schedule analysis system of McPhail because McPhail discloses “one or more analytics systems can receive scheduling information in order to facilitate improved and optimized scheduling functions within an enterprise (McPhail ¶20)”.   Additionally, Wilbrink further details that it “the invention relates to a method, system, and storage medium for performing calendaring and reminder activities for a computer user (Wilbrink ¶ABS)” so it would be obvious to consider including the additional schedule analysis techniques that McPhail discloses because it would improve scheduling functionality.
Regarding claim 34 (New), Wilbrink in view of Chen further in view of Adler further in view of McPhail discloses a computer implemented method, system, and a set of instructions stored on a non-transient medium for scheduling a meeting or event (Wilbrink ¶ABS - method, system, and storage medium for performing calendaring and reminder activities {i.e. scheduling a meeting} for a computer user).
McPhail further teaches the rules, constraints, or scheduling guidelines include best fit of a possible option with a preference of the organizer (McPhail ¶35 - In certain embodiments, the discrete, strategic capabilities enabled according to certain aspects of the invention may include an ability to analyze various determinations and findings enabled by aspects of the invention to determine the best possible match or matches for the to-be-scheduled meeting against the availability of the invitees and/or to make the best recommendations for invitee schedule changes in the event no common availability exists across one or more invitees' availability within the requested parameters provided by the meeting organizer).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendaring methodology/system of Wilbrink by including the schedule analysis system of McPhail because McPhail discloses “one or more analytics systems can receive scheduling information in order to facilitate improved and optimized scheduling functions within an enterprise (McPhail ¶20)”.   Additionally, Wilbrink further details that it “the invention relates to a method, system, and storage medium for performing calendaring and reminder activities for a computer user (Wilbrink ¶ABS)” so it would be obvious to consider including the .



Claims 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wilbrink et al. (USPGPUB 2005/0091095) in view of Chen et al. (USPGPUB 2010/0005142) further in view of Adler at al. (USPGPUB 2011/0054976) further in view of Baldwin et al. (USPGPUB 2014/0047023).

Regarding claim 28 (Previously Presented), Wilbrink in view of Chen further in view of Adler discloses a computer implemented method, system, and a set of instructions stored on a non-transient medium for scheduling a meeting or event (Wilbrink ¶ABS - method, system, and storage medium for performing calendaring and reminder activities {i.e. scheduling a meeting} for a computer user).        
Wilbrink in view of Chen further in view of Adler lacks suggesting, by the scheduling process, an additional attendee for the meeting based on past attendance of the additional attendee at an event similar to the proposed meeting or event.
Baldwin, from the same field of endeavor, teaches suggesting, by the scheduling process, an additional attendee for the meeting (Baldwin ¶4 - To aid an inviting user in inviting additional users to an event, the social networking system may suggest users for inviting to the event) based on past attendance of the additional attendee at an event similar to the proposed meeting or event (Baldwin ¶37 - the suggestion module 235 estimates a candidate user's likelihood of accepting an invitation to the event based on prior actions by a candidate user relating to events with similar attributes).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendaring methodology/system of Wilbrink as modified above by including the event guest suggestion techniques of Baldwin because Baldwin discloses it “allows the inviting user to control users receiving invitations to the event while considering the additional users suggested by the suggestion module 235 (Baldwin ¶50)”.   Additionally, Wilbrink further details that it “the invention relates to a method, system, and storage medium for performing calendaring and reminder activities for a computer user (Wilbrink ¶ABS)” so it would be obvious to consider including the additional event guest suggestion techniques that Baldwin discloses because it would allow better user control of who receives an invitation to an event.  
Regarding claim 29 (Previously Presented), Wilbrink in view of Chen further in view of Adler discloses a computer implemented method, system, and a set of instructions stored on a non-transient medium for scheduling a meeting or event (Wilbrink ¶ABS - method, system, and storage medium for performing calendaring and reminder activities {i.e. scheduling a meeting} for a computer user).        
Wilbrink in view of Chen further in view of Adler lacks suggesting, by the scheduling process, an additional attendee for the meeting based on a correlation between the attendance at other events of the additional attendee and one or more of the attendees of the proposed meeting or event.
Baldwin, from the same field of endeavor, teaches suggesting, by the scheduling process, an additional attendee for the meeting (Baldwin ¶4 - To aid an inviting user in inviting additional users to an event, the social networking system may suggest users for inviting to the event) based on a correlation between the attendance at other events of the additional attendee and one or more of the attendees of the proposed meeting or event (Baldwin ¶37 - The suggestion module 235 may use additional information from the object store 220, the connection store 225, and/or the location manager 240 in determining the likelihood that a candidate user will accept an invitation to an event… For example, a candidate user that has joined events created by the inviting user, has joined events that the inviting user has also attended).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendaring methodology/system of Wilbrink as modified above by including the event guest suggestion techniques of Baldwin because Baldwin discloses it “allows the inviting user to control users receiving invitations to the event while considering the additional users suggested by the suggestion module 235 (Baldwin ¶50)”.   Additionally, Wilbrink further details that it “the invention relates to a method, system, and storage medium for performing calendaring and reminder activities for a computer user (Wilbrink ¶ABS)” so it would be obvious to consider including the additional event guest suggestion techniques that Baldwin discloses because it would allow better user control of who receives an invitation to an event.  

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Wilbrink et al. (USPGPUB 2005/0091095) in view of Chen et al. (USPGPUB 2014/0208325) further in view of Adler at al. (USPGPUB 2011/0054976) further in view of McPhail (USPGPUB 2012/0150581) further in view of IPCOM000228220D (IPCOM000228220D (Disclosed Anonymously) 2013-06-13 (abstract). [online] [retrieved on 2021-02-09]. Retrieved from: ip.com Database)
Regarding claim 35 (New), Wilbrink in view of Chen further in view of Adler further in view of McPhail discloses a computer implemented method, system, and a set of instructions stored on a non-transient medium for scheduling a meeting or event (Wilbrink ¶ABS - method, system, and storage medium for performing calendaring and reminder activities {i.e. scheduling a meeting} for a computer user).
Wilbrink in view of Chen further in view of Adler further in view of McPhail lacks the rules, constraints, or scheduling guidelines include possible options occurring on days that are least busy for at least one of (i) greatest number of attendees, (ii) the organizer, or (iii) most senior attendees.
IPCOM000228220D, from the same field of endeavor, teaches the rules, constraints, or scheduling guidelines include possible options occurring on days that are least busy for at least one of (i) greatest number of attendees, (ii) the organizer, or (iii) most senior attendees (IPCOM000228220D Page 1 - When the meeting chair initiates a meeting , an agent on a scheduling system will look at the calendars of all the participants in the meeting, and suggest a meeting time that can (1) avoid being in a time period when the participants are busy ; (2) minimize overall time fragmentation in the participants ' calendars
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendaring methodology/system of Wilbrink as modified above by including the group scheduling techniques of IPCOM000228220D because IPCOM000228220D discloses “A system and method to schedule a group event to improve overall work efficiency (IPCOM000228220D Title)”.   Additionally, Wilbrink further details that it “the invention relates to a method, system, and storage medium for performing calendaring and reminder activities for a computer user (Wilbrink ¶ABS)” so it would be obvious to consider including the additional group scheduling techniques that IPCOM000228220D discloses because it would improve the efficiency of an organization.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Wilbrink et al. (USPGPUB 2005/0091095) in view of Chen et al. (USPGPUB 2014/0208325) further in view of Adler at al. (USPGPUB 2011/0054976) further in view of McPhail (USPGPUB 2012/0150581) further in view of Curtis et al. (US Patent 4,626,836)
Regarding claim 36 (New), Wilbrink in view of Chen further in view of Adler further in view of McPhail discloses a computer implemented method, system, and a set of instructions stored on a non-transient medium for scheduling a meeting or event (Wilbrink ¶ABS - method, system, and storage medium for performing calendaring and reminder activities {i.e. scheduling a meeting} for a computer user).
Wilbrink in view of Chen further in view of Adler further in view of McPhail lacks the rules, constraints, or scheduling guidelines include possible options offering buffer 
Curtis, from the same field of endeavor, teaches the rules, constraints, or scheduling guidelines include possible options offering buffer time between the meeting or event and other meetings or events for at least one of (i) greatest number of attendees, (ii) the organizer, or (iii) most senior attendees (Curtis COL 4 Row 7 - as indicated in block 20, the number of total minutes in the date range keyed in on the screen shown in FIG. 1 is calculated. This is used as the size of a buffer which will be used in building the list of available meeting times. This buffer is initialized with blanks to the size of the buffer. Then, the search is begun using the name of the first attendee keyed in by the user on the screen depicted in FIG. 1…Then, as illustrated by block 26, the duration of the event is calculated. A displacement into the buffer is calculated using a day counter, the length of a day in minutes, and the starting time of the event in minutes. This calculation is represented by block 27. The buffer is padded, beginning at the displacement calculated by the operation of block 27, with the character "*" for the length calculated in the sequence illustrated by block 26).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the calendaring methodology/system of Wilbrink as modified above by including the scheduling techniques of Curtis because Curtis discloses “imparting flexibility to the tasks of scheduling of a meeting and notifying attendees (Curtis COL 1 ROW 16)”.   Additionally, Wilbrink further details that it “the invention relates to a method, system, and storage medium for performing calendaring and reminder activities for a computer user (Wilbrink ¶ABS)” so it would be .  



	Response to Arguments
Applicant's arguments filed 11/21/2020 have been fully considered but they are not persuasive and/or are moot in light of the rejections addressed above.
Regarding the 35 USC § 103 rejections on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to having a “looping in of email” functionality.  In light of these amendments, Examiner agrees that the prior art references did not disclose these limitations, however the amendments necessitated further search and consideration.  Upon further search and consideration, prior art was found that discloses these limitations and is now currently cited (Chen as addressed above).  As such, applicant’s arguments regarding the independent claims and their respective dependent claims are unpersuasive.    
Applicant further argues that the prior art fails to disclose routing.  This is again unpersuasive because the newly cited Chen art discloses these limitations. 
Applicant further argues that the prior art fails to teach using a rule to determine meeting possibilities in claims 6 and 17.  In previous actions, the Xiao art was cited as disclosing these limitations.  While examiner maintains that under BRI the Xiao art would read on these limitations, during the updated search Examiner again found prior art that more clearly discloses these limitations.  This newly found art (McPhail) is now 
Applicant finally argues that amended claims 8, 9, 19, 20 and new claims 31-37 are not disclosed within the prior art.  Again, and as cited above, due to these being amended and new claims, an updated search was conducted.  As a result of this updated search, prior art was found that discloses all these limitations and is cited above.      
In light of all of these, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837.  The examiner can normally be reached on Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624